                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     TVBI COMPANY LIMITED,                             Case No. 17-cv-05858-SI
                                   9                     Plaintiff,
                                                                                           ORDER ON DEFENDANT’S MOTION
                                  10               v.                                      FOR LEAVE TO FILE A
                                                                                           COUNTERCLAIM
                                  11     HONG THOA THI PHAM, et al.,
                                                                                           Re: Dkt. No. 100
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Hong Thoa Thi Pham has moved for leave to file a counterclaim against TVBI,

                                  15   in this case which is set for jury trial approximately one month from now, on July 8, 2019. Dkt. No.

                                  16   100. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter appropriate for resolution

                                  17   without oral argument and VACATES the hearing set for June 14, 2019. The Court DENIES the

                                  18   motion.1

                                  19          Plaintiff TVBI filed its complaint in October 2017. Dkt. at 1. A year later, in October 2018,

                                  20   defendant substituted attorneys, retaining her current counsel. Dkt. No. 67. On May 7, 2019, Ms.

                                  21   Pham filed the instant motion seeking leave to file a counterclaim “to offset the amounts [she] put

                                  22   into Lido Enterprise … to keep the night club afloat.” Dkt. No. 100 at 5. After defendant retained

                                  23   her current counsel, (1) the parties submitted several discovery disputes to the Court (Dkt. Nos. 77

                                  24   and 88), (2) the parties submitted a February 5, 2019 stipulation to continue trial deadlines (Dkt.

                                  25   No. 80), (3) Ms. Pham filed an April 5, 2019 opposition to plaintiff’s motion for summary judgment

                                  26   (Dkt. No. 93), and (4) the parties submitted an April 26, 2019 stipulation to further continue trial

                                  27

                                  28
                                              1
                                                  The Court GRANTS Ms. Pham’s ex parte application for leave to file her reply. Dkt. No.
                                       105.
                                   1   deadlines (Dkt. No. 97).

                                   2          In her opposition to plaintiff’s motion for summary judgment, Ms. Pham argued that “at the

                                   3   end of the day … TVBI could end up owing her money” based on an estimated $289,366.97 Ms.

                                   4   Pham alleges she contributed to the Lido Nightclub. Dkt. No. 93 at 8 (Defendants’ Opposition to

                                   5   MSJ). Therefore, at a minimum, Ms. Pham was aware of the arguments regarding these payments

                                   6   in March/April 2019 when she was preparing her opposition. Yet, despite this, and despite the

                                   7   parties being heavily involved in discovery, which surely crystalized this issue earlier, only now has

                                   8   Ms. Pham moved to file a counterclaim.

                                   9          Ms. Pham admits the deadline to file a counterclaim has passed but urges the Court to grant

                                  10   her leave to file such a claim due to “excusable neglect” pursuant to FRCP 6(b)(1)(B).2 Dkt. No.

                                  11   100 at 2. To determine whether a party’s failure to meet a deadline constitutes “excusable neglect,”

                                  12   courts apply a four-factor test examining: (1) the danger of prejudice to the opposing party; (2) the
Northern District of California
 United States District Court




                                  13   length of the delay and its potential impact on the proceedings; (3) the reason for the delay, including

                                  14   whether it was within the reasonable control of the movant; and (4) whether the movant acted in

                                  15   good faith. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd P’ship, 507 U.S. 380, 395 (1995). Ms.

                                  16   Pham has not met these elements.

                                  17          First, because the trial date is imminent, plaintiff would be prejudiced by not having the

                                  18   opportunity to file a motion to dismiss or a motion for summary judgment – not to mention being

                                  19   precluded from conducting discovery specifically targeted towards the proposed counterclaim.

                                  20          Second, while it is true Ms. Pham’s counsel was retained this past October 2018, that means

                                  21   counsel waited seven months to raise this issue. This delay is unexplainable and inexcusable.

                                  22          Third, the reason for the delay is entirely within Ms. Pham and her counsel’s control. Ms.

                                  23   Pham argues that when she changed counsel she also hired an expert to assess damages and “[d]uring

                                  24   that process it was identified that Ms. Pham had made substantial contributions to Lido Enterprise

                                  25
                                              2
                                  26            FRCP 6(b)(1): Extending Time: In General. When an act may or must be done within a
                                       specified time, the court may, for good cause, extend the time:
                                  27           (A) With or without motion or notice if the court acts, or if a request is made, before the
                                                   original time or its extension expires; or
                                  28           (B) On motion made after the time has expired if the party filed to act because of
                                                   excusable neglect. (emphasis added)
                                                                                           2
                                   1   to keep the business afloat and those losses were not borne equally by TVBI.” Dkt. No. 100 at 3-4.

                                   2   However, Ms. Pham surely did not need an expert to tell her that she put nearly $300,000 of her

                                   3   own money into the business. The Court also notes that Ms. Pham’s motion is silent with respect

                                   4   to the date when the expert was retained and when this “discovery” was made.

                                   5          Fourth, the Court has serious questions as to whether Ms. Pham has acted in good faith,

                                   6   given the fact that this motion was filed only after the parties submitted a stipulation to move the

                                   7   trial date on April 26, 2019 – without any mention of the instant request to file a counterclaim.

                                   8          Ms. Pham also argues FRCP 15(a)3 requires the Court to grant her leave to file a

                                   9   counterclaim. It does not. FRCP 15(a) states that leave to file an amended pleading be “freely given

                                  10   when justice so requires.” But the Supreme Court has made clear that this is only true “[i]n the

                                  11   absence of any apparent or declared reason—such as undue delay, bad faith, or dilatory motive on

                                  12   the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
Northern District of California
 United States District Court




                                  13   undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

                                  14   amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962). The Court has already discussed

                                  15   above its serious concerns about the timing of the instant motion – prejudicing plaintiff and

                                  16   implicating both undue delay and bad faith.

                                  17          Ms. Pham’s motion for leave to file a counterclaim is therefore DENIED.

                                  18
                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 5, 2019

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27          3
                                                FRCP 15(a)(2): Other Amendments. In all other cases, a party may amend its pleading
                                  28   only with the opposing party’s written consent or the court’s leave. The court should freely give
                                       leave when justice so requires.
                                                                                        3
